Title: To James Madison from John Armstrong, 17 January 1813
From: Armstrong, John
To: Madison, James


Sir,
New York 17th. Jan. 1813.
I have this moment had the honor of receiving your letter of the 14th. instant and the commission it enclosed.
Accept Sir, my thanks for this new mark of your confidence & my assurances that no personal consideration shall delay my journey southward a single moment. I do believe however that an interview with Gen. Dearborn, preliminary to my entering on the duties of the War Department, would be so useful, if not indispensable to a prompt & regular discharge of these, that I shall set out this evening or to-morrow morning for Albany, Whence, I shall proceed directly to Washington. I have the honor to be, Sir, with the highest respect, your most […]
